     Case 3:21-cv-00044-DMS-MDD Document 21 Filed 03/29/21 PageID.249 Page 1 of 1



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    THOMAS V. LOPEZ,                                    Case No.: 21cv0044 DMS (MDD)
12                                       Plaintiff,
                                                          ORDER DENYING AS MOOT
13    v.                                                  PLAINTIFF’S MOTION TO
                                                          DISMISS
14    FLUIDRA USA LLC; ZODIAC POOL
      SYSTEMS LLC; COVER-POOLS
15
      INCORPORATED,
16                                    Defendants.
17
18
19
20          In light of Defendants’ Amended Answer, Affirmative Defenses and Counterclaim,
21    Plaintiff’s motion to dismiss is denied as moot.
22          IT IS SO ORDERED.
23    Dated: March 29, 2021
24
25
26
27
28

                                                      1
                                                                              21cv0044 DMS (MDD)
